EXHIBIT 10.2



THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of January
12, 2016 (“Third Amendment Effective Date”), to the Credit Agreement referenced
below is by and among SYNNEX CORPORATION, a Delaware corporation (the
“Borrower”), the Guarantors identified on the signature pages hereto, the
Lenders identified on the signature pages hereto and BANK OF AMERICA, N.A., in
its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”) and an L/C Issuer.


W I T N E S S E T H


WHEREAS, credit facilities have been extended to the Borrower pursuant to the
Credit Agreement (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) dated as of November 27, 2013 by and
among the Borrower, the Guarantors identified therein, the Lenders identified
therein, the L/C Issuers identified therein and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer; and


WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Required Lenders have agreed to the requested modifications on
the terms and conditions set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.


2.    Amendments to Credit Agreement.


(a)    Section 1.01.


(i)     The following definitions in Section 1.01 of the Credit Agreement are
hereby amended to read as follows:


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the Borrower or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding (a) the disposition of
inventory in the ordinary course of business; (b) the disposition of machinery
and equipment no longer used or useful in the conduct of business of the
Borrower and its Subsidiaries in the ordinary course of business; (c) the
disposition of property (including any Collateral) to the Borrower or any
Subsidiary; provided, that if the transferor of such property is a Loan Party
then the transferee thereof must be a Loan Party; (d) the disposition of
accounts receivable in connection with the collection or compromise thereof; (e)
licenses, sublicenses, leases or subleases granted to others not interfering in
any material respect with the business of the Borrower and its Subsidiaries; (f)
the sale or disposition of Cash Equivalents for fair market value; (g) any
Recovery Event; (h) any sale, transfer or other disposition of Securitization
Related Property by the






--------------------------------------------------------------------------------



Borrower or any Subsidiary pursuant to the Permitted Securitization Transaction;
(i) the sale by the Borrower of any securities and other Investments held from
time to time in securities accounts maintained in connection with deferred
compensation arrangements pursuant to Section 8.02(c), provided that the
proceeds of such sale are paid to the beneficiary thereof or designee of such
beneficiary or maintained in such securities accounts and reinvested in
accordance with the terms of such deferred compensation arrangements; (j) the
sale, transfer or other disposition of any Cost Investment; (k) the disposition
of Equity Interests of the Borrower; and (l) any sale, transfer or other
disposition of Receivables and Related Assets by the Borrower or any Subsidiary
pursuant to a Permitted Supplier Finance Program.


“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property, (b) unless requested by the Administrative Agent or the
Required Lenders, any IP Rights for which a perfected Lien thereon is not
effected either by filing of a Uniform Commercial Code financing statement or by
appropriate evidence of such Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (c) unless
requested by the Administrative Agent or the Required Lenders, any personal
property (other than personal property described in clause (b) above) for which
the attachment or perfection of a Lien thereon is not governed by the Uniform
Commercial Code, (d) the Equity Interests of any Foreign Subsidiary to the
extent not required to be pledged to secure the Obligations pursuant to Section
7.13(a), (e) any property which, subject to the terms of Section 8.09, is
subject to a Lien of the type described in Section 8.01(i) pursuant to documents
which prohibit such Loan Party from granting any other Liens in such property,
(f) at any time the Permitted Securitization Transaction is outstanding, any
Securitization Related Property that is subject to the Permitted Securitization
Transaction, (g) any lease, license, contract or other agreement of a Loan Party
if the grant of a security interest in such lease, license, contract or other
agreement in the manner contemplated by the Loan Documents is prohibited under
the terms of such lease, license, contract or other agreement or under
applicable Law or would result in default thereunder, the termination thereof or
give the other parties thereto the right to terminate, accelerate or otherwise
alter such Loan Party’s rights, titles and interests thereunder (including upon
the giving of notice or the lapse of time or both), other than to the extent (x)
such prohibition or limitation is rendered ineffective pursuant to the UCC or
other applicable Law or principles of equity or (y) such prohibition or
limitation or the requirement for any consent contained in such lease, license,
contract or other agreement or applicable Law is eliminated or terminated to the
extent sufficient to permit any such item to become Collateral or such consent
has been granted or waived or the requirement for such consent has been
terminated, (h) government licenses, state or local franchises, charters and
authorizations and any other property and assets to the extent that the
Administrative Agent may not validly possess a security interest therein under,
or such security interest is restricted by, applicable Laws (including, without
limitation, rules and regulations of any Governmental Authority or agency) or
the pledge or creation of a security interest in which would require
governmental consent, approval, license or authorization, other than to the
extent such prohibition or limitation is rendered ineffective under the UCC or
other applicable Law notwithstanding such prohibition (but excluding proceeds of
any such governmental licenses), (i) particular assets if and for so long as,
if, in each case, as determined






--------------------------------------------------------------------------------



by the Administrative Agent in its sole discretion, the cost of creating or
perfecting such pledges or security interests in such assets exceeds the
practical benefits to be obtained by the Lenders therefrom, (j) deposit,
securities and commodities accounts having a monthly average balance of less
than $100,000 individually, and less than $1,000,000 in the aggregate, (k) any
intent-to-use trademark application prior to the filing of a “Statement of Use”
or “Amendment to Allege Use” with respect thereto, to the extent, if any, that,
and solely during the period, if any, in which the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark application under applicable federal law, (l) assets of and Equity
Interests in any Person (other than a wholly-owned Subsidiary) to the extent not
permitted by the terms of such Person’s Organization Documents, (m) the Equity
Interests of any Foreign Subsidiary to the extent (i) such Equity Interests are
pledged as collateral to secure the Indebtedness of a Foreign Subsidiary, (ii)
such Indebtedness is permitted under Section 8.03 and (iii) such Lien is a
Permitted Lien, (n) any Investments maintained by the Borrower pursuant to the
Borrower’s unqualified deferred compensation arrangements permitted under
Section 8.02(c), (o) margin stock (within the meaning of Regulation U of the
FRB), (p) deposit account number 1291841933 (the “Excluded Account”) and (q) any
Receivables and Related Assets subject to a Permitted Supplier Finance Program.
Notwithstanding the foregoing, in no event shall any asset or property of a Loan
Party that is pledged by such Loan Party as collateral to secure the obligations
of any Loan Party under any Priority Debt constitute “Excluded Property” unless
consented to by Required Lenders.


“Receivables and Related Assets” means (i) accounts receivable (including all
rights to payment created by or arising from the sales of goods, leases of goods
or the rendition of services, no matter how evidenced (including in the form of
chattel paper) and whether or not earned by performance) and (ii) any interest
in such accounts receivable and all collateral securing such accounts
receivable, all contracts and contract rights, purchase orders, security
interests, financing statements or other documentation in respect of such
accounts receivable, any guarantees, indemnities, warranties or other
obligations in respect of such accounts receivable, any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions or
factoring arrangements involving receivables similar to such accounts receivable
and any collections or proceeds of any of the foregoing.


(ii)    The following definition is hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:


“Permitted Supplier Finance Program” means, with respect to the Borrower and its
Subsidiaries, any financing transaction or series of financing transactions
(including factoring arrangements) approved by Agent and the Required Lenders
(it being understood such approval shall be provided in the sole discretion of
the Agent and the Required Lenders) pursuant to which the Borrower or any
Subsidiary of the Borrower may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to another Person or
affiliate of such other Person that are






--------------------------------------------------------------------------------



not affiliates of the Borrower or any Subsidiary of the Borrower, on a
non-recourse basis (but for any breach of a representation and warranty).


(b)    Section 8.01 of the Credit Agreement is hereby amended to replace the “.”
at the end of clause (ff) with “; and” and to add a new clause (gg) immediately
following clause (ff) to read as follows:


(gg)    Liens created or deemed to exist on any Receivables or Related Assets in
connection with any Permitted Supplier Finance Program.


3.    Conditions Precedent. This Amendment shall be and become effective as of
date hereof when all of the conditions set forth in this Section 3 shall have
been satisfied:


(a)    Execution of Counterparts of Amendment. Receipt by the Administrative
Agent of executed counterparts of this Amendment, properly executed by a
Responsible Officer of the signing Loan Party and by the Required Lenders.


(b)    Attorney Costs. The Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Third Amendment Effective Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).


4.    Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.


5.    Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment, (a) the representations and warranties of each Loan Party
contained in Article VI of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, are true and correct on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and (b) no Default exists.


6.    Reaffirmation of Obligations. Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents and (c) agrees that this Amendment
and all documents, agreements and instruments executed in connection with this
Amendment do not operate to reduce or discharge such Loan Party’s obligations
under the Loan Documents.


7.    Reaffirmation of Security Interests. Each Loan Party (a) affirms that each
of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting and (b) agrees that this Amendment and all documents, agreements and
instruments executed in connection with this Amendment do not in any manner
impair or otherwise adversely affect any of the Liens granted in or pursuant to
the Loan Documents.








--------------------------------------------------------------------------------



8.    No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.


9.    Counterparts; Delivery. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.


10.    Governing Law. This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York.


[SIGNATURE PAGES FOLLOW]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first above written.


BORROWER:
SYNNEX CORPORATION,

a Delaware corporation


By: /s/ Simon Y. Leung            
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel & Corporate Secretary


GUARANTORS:
SYNNEX FINANCE HYBRID II, LLC,

a California corporation


By: /s/ Simon Y. Leung            
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel & Corporate Secretary


LASTING HOLDINGS CORPORATION,
a California corporation


By: /s/ Simon Y. Leung            
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel & Corporate Secretary


HYVE SOLUTIONS CORPORATION,
a California corporation


By:/s/ Simon Y. Leung            
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel & Corporate Secretary


COMPUTERLAND CORPORATION,
a California corporation


By:/s/ Simon Y. Leung            
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel & Corporate Secretary


CONCENTRIX GLOBAL HOLDINGS, INC.,
a Delaware corporation


By:/s/ Simon Y. Leung            
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel & Corporate Secretary




[Signature Pages Continue]

CHAR1\1426677v3

--------------------------------------------------------------------------------






CONCENTRIX CORPORATION,
a New York corporation


By: /s Simon Y. Leung            
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel & Corporate Secretary


LICENSE ONLINE, INC.,
a California corporation


By: /s Simon Y. Leung            
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel & Corporate Secretary




[Signature Pages Continue]



--------------------------------------------------------------------------------




ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A.,

as Administrative Agent
By: /s/ Brenda Schriner                
Name: Brenda Schriner
Title: Vice President


LENDERS:
BANK OF AMERICA, N.A.,
as a Lender and an L/C Issuer



By: /s/ Jeannette Lu                
Name: Jeannette Lu
Title: Vice President


THE BANK OF NOVA SCOTIA,
as a Lender


By: /s/ Winston Lua                
Name: Winston Lua
Title: Director


THE BANK OF TOKYO MITSUBISHI UFJ, LTD.,
as a Lender


By: /s/ Matthew Antioco            
Name: Matthew Antioco
Title: Vice President


HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Christian Sumulong            
Name: Christian Sumulong
Title: Vice President


SUMITOMO MITSUI BANKING CORPORATION,
as a Lender


By: /s/ Yasufumi Morita                
Name: Yasufumi Morita
Title: Director


BMO HARRIS BANK N.A.,
as a Lender


By: /s/ Joshua S. Hovermale            
Name: Joshua S. Hovermale
Title: Vice President





--------------------------------------------------------------------------------




[Signature Pages Continue]



--------------------------------------------------------------------------------






MIZUHO BANK, LTD.,
as a Lender


By:/s/ Bertram H. Tang            
Name: Bertram H. Tang
Title: Authorized Signatory


WELLS FARGO BANK, N.A.,
as a Lender


By:/s/ Josh Rosenberg            
Name: Josh Rosenberg
Title: RM, VP


U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ Christi K. Shaw            
Name: Christi K. Shaw
Title: Vice President


PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By:/s/ Philip K. Liebscher        
Name: Philip K. Liebscher
Title: Senior Vice President


BANK OF THE WEST,
as a Lender


By:/s/ Helen Huang            
Name: Helen Huang
Title: Vice President

